Citation Nr: 0007322	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the veteran perfected his appeal of a September 
1981 rating decision.  

2.  Entitlement to a disability rating greater than 10 
percent for a fragmentation wound to the right heel on the 
basis of clear and unmistakable error in October 1945, 
December 1948, or September 1981 rating decisions.  


REPRESENTATION

Appellant represented by:	James W. Deremo, Registered 
Agent


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1941 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement with the 
September 1981 rating decision later in September 1981.  In 
addition, he submitted additional correspondence in November 
1981.  In December 1981, the RO furnished the veteran a 
statement of the case, which included an advisory as to the 
need to submit a timely substantive appeal.

2.  The claims folder does not contain a completed VA Form 9 
or other correspondence that may be accepted as a substantive 
appeal within one year of the notification of the September 
1981 rating decision.  

3.  The RO awarded service connection for a gunshot wound to 
the lateral border of the right tendo-achilles tendon in 
October 1945 and assigned a 10 percent disability rating.  
The disability rating was continued in rating decisions 
issued in December 1948 and September 1981.  With each rating 
decision, the RO notified the veteran of the decision, but he 
failed to initiate or perfect an appeal.    

4.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in rating decisions issues in October 
1945, December 1948, or September 1981.  



CONCLUSIONS OF LAW

1.  The appeal of the September 1981 rating decision was not 
timely perfected.  38 U.S.C. § 4005 (1976); 38 C.F.R. 
§§ 19.112, 19.116, 19.118, 19.119, 19.121 (1981).  

2.  The veteran's claim of clear and unmistakable error in 
the unappealed October 1945, December 1948, or September 1981 
rating decisions, in which the RO assigned a 10 percent 
disability rating for a gunshot wound to the lateral aspect 
of the right tendo-achilles tendon, is legally insufficient.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.105, 20.200, 
20.302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal of the September 1981 Rating Decision

A review of the claims folder reveals a September 1981 rating 
decision in which the RO continued the 10 percent disability 
evaluation for the service-connected gunshot wound.  The 
veteran submitted a notice of disagreement with that decision 
in September 1981.  In addition, the veteran submitted 
additional correspondence in November 1981.  In December 
1981, the RO furnished the veteran a statement of the case, 
which included an advisory as to the need to submit a timely 
substantive appeal.  The claims folder does not contain a 
completed VA Form 9 or other correspondence that may be 
accepted as a substantive appeal within one year of the 
notification of the September 1981 rating decision.  

The law in effect at the time of the September 1981 rating 
decision provides that appellate review is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C. 
§ 4005(a) (1971); 38 C.F.R. § 19.112 (1981).  A substantive 
appeal consists of a VA Form 9 or equivalent correspondence.  
38 C.F.R. § 19.116.  A substantive appeal must be filed 
within 60 days from the date of mailing of the statement of 
the case, or within one year from the date of notification of 
the determination at issue, whichever is later.  38 U.S.C. § 
4005(d)(3); 38 C.F.R. § 19.118(b).  The agency of original 
jurisdiction may close the case without notice to the 
claimant for failure to respond to the statement of the case.  
38 U.S.C. § 4005(d)(3); 38 C.F.R. § 19.121(a).  However, 
questions as to adequacy or timeliness of a response shall be 
determined by the Board.  38 U.S.C. § 4005(d)(3); 38 C.F.R. § 
19.119.  

In this case, there was no substantive appeal filed after the 
RO issued the statement of the case.  Contrary to the 
veteran's assertions, the law and regulation in effect at 
that time, which is nearly identical to the current law and 
regulation, precisely specify that an appeal is completed 
when a substantive appeal is submitted after the statement of 
the case is issued.  38 U.S.C. § 4005(a); 38 C.F.R. § 19.112.  
See Fenderson v. West, 12 Vet. App. 119, 129-30 (1999) 
(holding that a statement submitted after the veteran 
provided his notice of disagreement but before the RO issued 
a statement of the case did not constitute a substantive 
appeal).  Therefore, the veteran's November 1981 
correspondence cannot constitute a substantive appeal because 
the RO did not issue a statement of the case until December 
1981.  Accordingly, the veteran did not file a substantive 
appeal at all with respect to the September 1981 rating 
decision.  Because the appeal was not perfected, the Board 
does not have jurisdiction over the claim.  38 U.S.C. 
§ 4005(a); 38 C.F.R. § 19.112; Fenderson, 12 Vet. App. at 
131.          


Clear and Unmistakable Error

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).    

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  If clear and unmistakable error is established, 
the prior decision will be reversed and amended. Id.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  Clear and unmistakable error in a prior adjudication 
exists when (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied;" (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).   

To assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  Fugo, 6 Vet. App. at 44; Russell, 3 Vet. App. at 313.   

In this case, the RO awarded service connection for a gunshot 
wound to the lateral border of the right tendo-achilles 
tendon in an October 1945 rating decision, immediately 
following the veteran's separation from service.  It assigned 
a 10 percent disability rating at that time.  In a December 
1948 rating decision, the RO continued the 10 percent rating 
for the gunshot wound already in effect.  Finally, the RO 
continued the 10 percent rating in a September 1981 decision.  
In each case, the RO notified the veteran of the decision, 
but the veteran failed to initiate or perfect an appeal.  

In a January 1998 statement, the veteran claims that the RO 
committed clear and unmistakable error in failing to award a 
disability rating greater than 10 percent for the right foot 
disability.  The statement includes a recitation of facts in 
evidence, namely service medical records, the VA examination 
report of November 1948, and an X-ray report dated in 1981.  
The statement then quotes the provisions of 38 C.F.R. § 
4.56(3) (1999), which sets forth the requirements for 
moderately severe disability from muscle injury.  Finally, 
the veteran asserts that, based on the evidence of record, he 
was entitled to a 20 percent disability rating effective from 
his separation from service.  

The Board finds that the veteran has failed to raise a valid 
claim of clear and unmistakable error in this case.  Although 
the Board assumes that the veteran challenges each of the 
three rating decisions described above, the veteran failed to 
specifically identify any rating decision in which clear and 
unmistakable error was made.  Moreover, the veteran does not 
raise with any specificity the alleged error of fact or law.  
For example, he does not suggest that the facts before the RO 
were incorrect or that the RO applied the incorrect 
regulations.  In fact, the only argument raised by the 
January 1998 statement is that the RO improperly decided that 
the evidence did not warrant a disability rating greater than 
10 percent.  Thus, the essence of this argument is that the 
RO failed to properly weigh the evidence of record in October 
1945, December 1948, and September 1981.  However, it is 
established that a successful claim of clear and unmistakable 
error requires more than a disagreement as to how the facts 
were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 
412, 418 (1996); Fugo, 6 Vet. App. at 44; Russell, 3 Vet. 
App. at 313.  The Board finds that this argument is 
insufficient to raise a claim of clear and unmistakable 
error.  Shockley v. West, 11 Vet. App. 208, 213-14 (1998).  
Therefore, the claim for a rating greater than 10 percent for 
a fragmentation wound to the right heel on the basis of clear 
and unmistakable error in the October 1945, December 1948, or 
September 1981 rating decisions, is denied.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.105(e); 20.200, 20.302.


ORDER

The veteran did not perfect his appeal of the September 1981 
rating decision.       
 
Entitlement to a disability rating greater than 10 percent 
for a fragmentation wound to the right heel on the basis of 
clear and unmistakable error in the October 1945, December 
1948, or September 1981 rating decisions, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

